DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1 – 11) in the reply filed on October 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
 “sliding tool” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner is interpreting the limitation “sliding tool” so as to comprise a cylindrical flange with at least one aperture, as taught by the Specification (page 10, lines 1 – 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “internal components of the generator and the gearbox” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to the ‘internal components of the generator and the gearbox’ previously set forth in the claim, or whether Applicant intends to set forth a second set of ‘internal components,’ separate and independent from the ‘internal components’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘internal components’ previously set forth in the claim.
Claim 3 recites the limitation “a support arm coupled to the generator …” Examiner notes that the preamble of the claim is directed towards “a tool chain configured to remove internal components from a generator and a gearbox of a wind turbine.” Therefore, it is unclear as to whether Applicant intends the limitation to require the claimed ‘tool chain’ to comprise the ‘support arm’ of the limitation, such that the ‘support arm’ is capable 
Claim 7 recites the limitation “at least one of [the plurality of clamp elements] engages the first output shaft [of the gearbox] and at least one of [the plurality of clamp elements] engages the second output shaft [of the gearbox] …” Examiner notes that the preamble of the claim is directed towards “a tool chain configured to remove internal components from a generator and a gearbox of a wind turbine.” Therefore, it is unclear as to whether Applicant intends the limitation to recite functional language, such that the claim is only directed towards the ‘tool chain,’ or whether Applicant intends the limitation to be positively required, such that the claim is directed towards the combination of the ‘tool chain’ and the ‘generator and gearbox.’ For the purposes of this Office Action, Examiner will interpret the limitation as “at least one of [the plurality of clamp elements] is capable of engaging the first output shaft [of the gearbox] and at least one of [the plurality of clamp elements] is capable of engaging the second output shaft [of the gearbox] …”
Claim 8 recites the limitation “the plurality of clamp elements … actuates by expanding radially outwardly into locked, frictional engagement with the first and second output shafts [of the gearbox].” Examiner notes that the preamble of the claim is directed towards “a tool chain configured to remove internal components from a generator and a gearbox of a wind turbine.” Therefore, it is unclear as to whether Applicant intends the limitation to recite functional language, such that the claim is only directed towards the ‘tool chain,’ or whether Applicant intends the limitation to be positively required, such that the claim is directed towards the combination of the ‘tool chain’ and the ‘generator and gearbox.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the plurality of clamp elements … is capable of expanding 
Claim 9 recites the limitation “the plurality of clamp elements maintains concentric fixing of the first output shaft in position when the sliding tool is used to remove the bearing cassette from the generator.” Examiner notes that the preamble of the claim is directed towards “a tool chain configured to remove internal components from a generator and a gearbox of a wind turbine.” Therefore, it is unclear as to whether Applicant intends the limitation to recite functional language, such that the claim is only directed towards the ‘tool chain,’ or whether Applicant intends the limitation to be positively required, such that the claim is directed towards ‘a method of removing internal components from a generator and a gearbox of a wind turbine.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the plurality of clamp elements are capable of maintaining concentric fixing of the first output shaft in position when the sliding tool is used to remove the bearing cassette from the generator.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 7 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deland (U.S. Patent Number 4,443,922, cited in IDS).
As to claim 1, Deland teaches a tool chain configured to remove internal component from a generator and a gearbox of a wind turbine (figures 1 and 2, element 10 being the ‘tool chain’), the tool chain characterized by: a tube including a distal tube portion and a proximal tube portion removably coupled to one another (figure 2, element 13 being the ‘distal tube portion’ and element 11 being the ‘proximal tube portion’; column 3, lines 4 – 8), the tube defining a longitudinal length configured to extend through the generator (figure 2, elements 11 and 13); at least one clamp element located on the distal tube portion and operable to fix the distal tube portion in position relative to internal components of the generator or the gearbox of the wind turbine (figures 1 and 2, at least one of element 15 being the ‘at least one clamp element’; column 3, lines 9 – 16 and 51 – 60); and a sliding tool configured to translate along the tube between the proximal tube portion and the at least one clamp element, the sliding tool configured to be removably secured to internal components of the generator and the gearbox to move the internal components along the tube and out of the generator and the gearbox (figures 1 and 2, element 27 being the ‘sliding tool’; column 3, lines 31 – 39). As explained above, “sliding tool” is being interpreted under 35 U.S.C. 112(f) as to comprise a cylindrical flange with at least one aperture. Because the ‘sliding tool’ of Deland is a cylindrical flange with at least one aperture (figures 1 and 2, element 27), the ‘sliding tool’ of Deland teaches the ‘sliding tool’ of the claim.
As to claim 2, Deland further teaches an end support that is configured to receive and support a portion of the proximal tube portion, the end support being configured for mounting within a nacelle of the wind turbine and outside the generator (figures 1 and 2, remaining one of element 15 being the ‘end support’), wherein the proximal tube portion 
As to claims 3 - 5, as explained in the 112(b) rejection above, Examiner is interpreting the ‘support art’ to be functional language, such that the claimed ‘tool chain’ is capable for use with the claimed ‘support arm.’ It is the position of the Examiner, that the ‘tool chain’ of Deland is capable for use with the claimed ‘support arm.’
As to claim 7, it is the position of the Examiner that the tool chain of Deland is capable for use with the gearbox and generator as recited in the claim. Examiner further notes that Deland teaches that the at least one clamp element includes a plurality of clamp elements (figure 1, elements 15; column 3, lines 9 – 16).
As to claim 8, Deland teaches that each of the plurality of clamp elements are a concentric expanding clamp element that is capable of expanding radially outwardly into locked, frictional engagement with the first and second output shafts (figures 1 and 2, elements 15; column 3, lines 51 – 60).
As to claim 9, it is the position of the Examiner that the tool chain of Deland is capable for use as recited by the claim.
As to claim 10, Deland teaches that the end support further comprises a tube receptacle that receives a portion of the proximal tube portion therethrough (figure 2, right side portion element 15 being the ‘tube receptacle’)and a frame element configured to enable limited pivotal movement of the tube receptacle and the proximal 
As to claim 11, the discussion of claim 1 is incorporated herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deland as applied to claim 1 above, and further in view of Husmann (U.S. Patent Application Publication Number 2007/0236018).
As to claim 6, Deland teaches the distal tube portion and the proximal tube portion being removably coupled together via a frictional fit (figure 2, elements 11 and 13). Husmann teaches a tube including a distal tube portion and a proximal tube portion removably coupled to one another (figure 1, elements 10a and 10b; page 2, paragraph 26). Husmann further teaches that each of the distal tube portion and the proximal tube portion include conical threads for removably coupling these elements to one another (figure 1, elements 12 and 14; page 2, paragraph 26). It would have been obvious to one skilled in the art to provide the distal and proximal tube portions of Deland with the conical threads of Husmann, because one skilled in the art would have recognized that the use of conical threads would provide the benefit of removably coupling the distal and proximal tube portions together, as desired by Deland.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726